UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1218



WILLIAM HERCULES, Deceased,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(06-0337-BLA)


Submitted:   August 27, 2007            Decided:   September 12, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY, MYERS, COGAN & VOEGELIN, L.C., Wheeling,
West Virginia, for Petitioner. William S. Mattingly, JACKSON &
KELLY,   PLLC,   Morgantown,   West   Virginia,    for   Respondent
Consolidation Coal Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leona Hercules, on behalf of William Hercules, seeks

review of the Benefits Review Board’s decision and order affirming

the administrative law judge’s denial of black lung benefits

pursuant to 30 U.S.C. §§ 901-945 (2000).   Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error. Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the Board.    Hercules v. Consolidation Coal Co., No.

06-0337-BLA (BRB Jan. 26, 2007).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                              - 2 -